                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


TIMOTHY MORANCY,                          )
                                          )
                        PLAINTIFF         )
                                          )
V.                                        )       CIVIL NO. 2:19-CV-578-DBH
                                          )
TRACTOR SUPPLY COMPANY,                   )
                                          )
                        DEFENDANT         )


     ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT


      The defendant’s motion for summary judgment is DENIED.           A careful

examination of the record and the briefs reveals that there are genuine disputes

as to material facts including whether the defendant knew of the plaintiff’s

disability and whether its management terminated the plaintiff’s employment on

account of age and/or disability.      A factfinder will have to make those

determinations.

      SO ORDERED.

      DATED THIS 21ST DAY OF JUNE, 2021

                                              /S/D. BROCK HORNBY
                                              D. BROCK HORNBY
                                              UNITED STATES DISTRICT JUDGE
